Citation Nr: 1622707	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-46 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of an evaluation for status post lung cancer from 100 percent to 0 percent, effective September 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2009 rating decision granted entitlement to service connection for PTSD with an initial evaluation of 30 percent.  

The Veteran was initially granted service connection for lung cancer in a November 2011 rating decision, with a 100 percent evaluation.   A March 2014 rating decision proposed a reduction of the evaluation to 0 percent.  The June 2014 rating decision on appeal put into effect the reduction.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 Central Office Hearing.  A transcript of the hearing is associated with the file.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

PTSD

The Veteran is currently in receipt of a 30 percent evaluation for his PTSD.  The Veteran's most recent VA psychiatric examination was in August 2015.  The primary symptoms noted at the August 2015 examination were depressed mood, anxiety, and chronic sleep impairment.  The Veteran reported that he "got along with everybody," and the examiner noted his mood as euthymic.  The Veteran denied suicidal and homicidal ideation.  His memory was intact and attention was good.  Judgment, insight, and impulse control were also reported as good.  The Veteran's last panic attack was a few weeks prior.  

At his January 2016 Central Office hearing, the Veteran reported that he was having anger issues, experiencing anxiety and panic attacks twice a week, had little social interaction, difficulty with decision making, and issues with concentration and memory.  While the August 2015 examiner did note irritable behavior and angry outbursts, the Veterans report of specific symptoms such as twice weekly panic attacks, decreased social interaction, and difficulty with decision making, concentration, and memory suggest a possible worsening of his condition.  

The Board notes that the August 2015 VA examination is quite recent, however, a contemporaneous VA examination is necessary to assess the current severity of his PTSD as his January 2016 testimony provided specific examples of its potential worsening.

Lung Cancer Residuals 

The Veteran was originally granted a 100 percent evaluation under Diagnostic Code 6819 for lung cancer, specifically non-small cell carcinoma.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Diagnostic Code 6819 provides for a 100 percent evaluation beyond the cessation of any surgical or other therapeutic procedure, with periodic examinations to determine to determine if the condition was in remission.  If there is no local recurrence or metastasis, the condition is to be rated on the residuals.

Under the provisions of 38 C.F.R. § 3.344(c), the Veteran underwent VA examination in February 2014 which showed that the Veteran's cancer was in remission.   As the RO determined that the Veteran's cancer was no longer active, and following the cessation of treatment, the Veteran was no longer eligible to be rated under the initial diagnostic code.  See Bennett v. Brown, 10 Vet. App. 178   (Vet. App. 1997).  Rather, the Veteran was to be rated on residuals.

Pursuant to the rating criteria for restrictive lung disease, which is outlined in Diagnostic Code 6844, ratings are assigned based on pulmonary function testing results.  A 10 percent rating is warranted when Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent predicted, or FEV-1 to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath (DLCO (SB)) is 66 to 80 percent predicted.  Additional evaluations of 30 percent, 60 percent, and 100 percent are available if the objective criteria are met.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.

The previously mentioned February 2014 VA examination documented pulmonary function testing results that would be consistent with a noncompensable evaluation.  However, the Veteran has submitted an August 2014 private pulmonary function test.  FEV1 and FEV-1/FVC results appear to be normal, but testing results documenting pre-bronchodilator for diffusion testing (DLCO) note a predicted percentage of 56.  This is potentially consistent with a compensable evaluation under Diagnostic Code 6844.  However, testing was only performed pre-bronchodilator.  The provisions of 38 C.F.R. § 4.96(d)(4) and (5) require post-bronchodilator results for disability evaluation.  While the August 2014 private record documents residuals which may warrant a compensable rating, a VA respiratory examination is necessary in order to obtain the objective results needed to properly rate the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his PTSD and lung condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  

All opinions must be supported by a complete rationale in a typewritten report.   A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

3.  Schedule the Veteran for a VA respiratory examination to determine the current level of severity of his lung condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating lung cancer and/or restrictive lung disease.  

The examiner should (1) comment on the status of the Veteran's cancer and (2) identify the nature and severity of any residuals.  

The pulmonary function test should contain the full range of results necessary to rate the disability under the Diagnostic Code (FEV-1, FVC, DLCO, FEV-1/FEV). The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy should also be documented.

All opinions must be supported by a complete rationale in a typewritten report.   A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




